DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-20 are directed to a computer program product. The broadest reasonable interpretation of a claim drawn to a computer program product typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer program products that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US PG Pub 20180357286).

	As per claims 1, 8 and 15, Wang discloses:
	A computer-implemented method, system and computer program product for speech generation, comprising: 
	one or more processors (Wang; Fig. 2, item 202; p. 0035), one or more computer-readable memories (Wang; Fig. 2, item 214; p. 0040), one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing (Wang; Fig. 2, item 214; p. 0040 - The machine-readable memory 214 includes one or more devices configured to store instructions and data temporarily or permanently and may include, but not be limited to, random-access memory (RAM), read-only memory (ROM), buffer memory, flash memory, optical media, magnetic media, cache memory, other types of storage (e.g., Erasable Programmable Read-Only Memory (EEPROM)) and/or any suitable combination thereof) a method comprising:	generating a corpus for robotic use by: 	receiving, by one or more processors, first information representative of user's speech in different locations at different times (Wang; p. 0023-0024 - In determining the emotional state of the user 108, the emotional chatbot may acquire user data from a variety of sources. One source of information includes the query and/or command that the user 108 provides. In this regard, where the query and/or command is text, the emotional chatbot leverages the words and/or phrases of the query and/or command to determine the emotional state of the user. Where the query and/or command is speech or voice, the emotional chatbot may use the prosody of the speech, in addition to the words and/or phrases, to determine the emotional state of the user; see also p. 0030 - the labeled user data, such as the historical GPS locations, the current GPS location, the prosody of a given query and/or command, the words and/or phrases used in a particular query and/or command, an image and/or video, are each associated with one or more of the potential emotions); 	receiving, by the one or more processors, second information representative of environmental conditions of the different locations at the different times (Wang; p. 0023-0024 - In addition to using the query and/or command to determine the emotional state of the user 108, the client device 104 may also obtain biometric data from a biometric monitoring device 110 being worn by the user 108, a video and/or image 112 of the user 108 via a camera or other suitable imaging device, audio and/or speech data 114 of the user 108 via a microphone or other audio receiving device, historical and/or a current Global Positioning System (GPS) location, and other such user data and/or information; see also p. 0030 - the labeled user data, such as the historical GPS locations, the current GPS location, the prosody of a given query and/or command, the words and/or phrases used in a particular query and/or command, an image and/or video, are each associated with one or more of the potential emotions); 	combining, by the one or more processors, the first information and the second information of corresponding different locations for each of the different times (Wang; p. 0070 - the user data 322 may include one or more acquired images, the prosody of the user's voice determined and/or obtained from the user text/query 324, biometric data acquired and/or obtained from a biometric device 110 in communication with the client device 104, GPS information (including prior GPS coordinates and/or a current GPS coordinate), and other such user data 322 and/or combination of user data 322); 	in response to receiving third information from external data sources, generating, by the one or more processors, a plurality of annotated combined datasets comprising the first information, the second information, and the third information for each of the different times in a repository (Wang; p. 0031 - To obtain the labeled emotion data from the unlabeled emotion data (third information), the emotional intelligence determination server 106 may employ a crowdsourcing tool to distribute the unlabeled emotion data to one or more human operators 124 to indicate the potential emotions associated with the unlabeled emotion data (a plurality of annotated combined datasets comprising the first information, the second information, and the third information); also see p. 0065); 	correlating, by the one or more processors, the plurality of annotated combined datasets to create training data (Wang; p. 0065 - The crowdsource training module 314 then populates the labeled emotion database 118 with the crowdsourced labeled data 332, which a supervised machine learning algorithm may then access for determining the one or more response(s) 238, the user emotion 234, and/or the chatbot emotion 236 used by the client device 104); and 	processing, by the one or more processors, the training data using a predetermined machine learning model (Wang; p. 0065 - The crowdsource training module 314 then populates the labeled emotion database 118 with the crowdsourced labeled data 332, which a supervised machine learning algorithm may then access for determining the one or more response(s) 238, the user emotion 234, and/or the chatbot emotion 236 used by the client device 104); 	analyzing, by the one or more processors, the training data to identify a correlation among spoken tone associated with a contextual situation based on skills of a user (Wang; p. 0069-0070 - the emotion determination module 318 and the emotion model 326 are implemented as a supervised machine learning algorithm, where the emotion model 326 is developed using labeled training data to determine potential emotion(s) 334 (identify a correlation among spoken tone) to the user text/query 324…  the user data 322 may include one or more acquired images, the prosody of the user's voice determined and/or obtained from the user text/query 324 (spoken tone), biometric data acquired and/or obtained from a biometric device 110 in communication with the client device 104, GPS information (including prior GPS coordinates and/or a current GPS coordinate), and other such user data 322 and/or combination of user data 322); and 	updating, by the one or more processors, the corpus with the identified correlation (Wang p. 0075 - the labeled emotion data is then used by the emotional intelligence determination server 106 (via the emotion determination module 318) to train an emotion model 326 (Operation 410)).

	As per claims 2, 9 and 16, Wang discloses:
	The method, system and computer program product of claims 1, 8 and 15, wherein the first information and the second information is received from at least one Internet of Things (IoT) device available in a current location of the user (Wang; p. 0045 - the user data 228 includes information obtained from one or more sources of data and/or one or more of the components 202-210 of the client device 104. From a component perspective, the user data 228 may include image data 112 acquired via the camera 208 and/or audio data 114 (e.g., speech) acquired via the microphone 210. Sources of additional user data may include a biometric device 110 communicatively coupled to the client device 104 via one or more of the communication interface(s) 206. As with the image data 112 and/or the audio data 114 acquired via the microphone 210, the biometric data may also be communicated to the emotional intelligence determination server 106 to be used as one or more signals for the emotional model).

	As per claims 3, 10 and 17, Wang discloses:	The method, system and computer program product of claims 2, 9 and 16, wherein the at least one IoT device comprises a plurality of sensors capable of identifying a voice tone and spoken texture of the user representative of different emotions and human interaction (Wang; p. 0045 - the user data 228 includes information obtained from one or more sources of data and/or one or more of the components 202-210 of the client device 104. From a component perspective, the user data 228 may include image data 112 acquired via the camera 208 and/or audio data 114 (e.g., speech) acquired via the microphone 210. Sources of additional user data may include a biometric device 110 communicatively coupled to the client device 104 via one or more of the communication interface(s) 206. As with the image data 112 and/or the audio data 114 acquired via the microphone 210, the biometric data may also be communicated to the emotional intelligence determination server 106 to be used as one or more signals for the emotional model).

	As per claims 4, 11 and 18, Wang discloses:
	The method, system and computer program product of claims 1, 8 and 15, wherein analyzing the training data further comprises: based on the first information, second information, and third information, identifying, by the one or more processors, an influence of surrounding factors on spoken tone and emotions to generate the speech considering different environmental conditions and skills of the user (Wang; p. 0070 - The user text/query 324 and/or the user data 322 includes the one or more signals that the emotion determination module 318 uses to determine the potential emotion(s) 334 to the user text/query 324. As explained above, the user data 322 may include one or more acquired images, the prosody of the user's voice determined and/or obtained from the user text/query 324, biometric data acquired and/or obtained from a biometric device 110 in communication with the client device 104, GPS information (including prior GPS coordinates and/or a current GPS coordinate), and other such user data 322 and/or combination of user data 322).

	As per claims 5, 12 and 19, Wang discloses:
	The method, system and computer program product of claims 1, 8 and 15, wherein the third information from external data sources comprises at least one of a recorded speech, speech data from virtual reality systems, crowdsource data, and data provided by the user (Wang; p. 0031 - To obtain the labeled emotion data from the unlabeled emotion data (third information), the emotional intelligence determination server 106 may employ a crowdsourcing tool to distribute the unlabeled emotion data to one or more human operators 124 to indicate the potential emotions associated with the unlabeled emotion data; also see p. 0065).

	As per claims 6 and 13, Wang discloses:
	The method, system and computer program product of claims 1, 8 and 15, further comprising: in response to deploying a robot into a particular surrounding to perform spoken communication with the user, instructing, by the one or more processors, the robot to deploy a plurality of mobile sensors to capture data for speech generation (Wang; p. 0112 - In further example embodiments, the I/O components 850 may include biometric components 856, motion components 858, environmental components 860, or position components 862 among a wide array of other components. For example, the biometric components 856 may include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram based identification), and the like. The motion components 858 may include acceleration sensor components (e.g., accelerometer), gravitation sensor components, rotation sensor components (e.g., gyroscope), and so forth. The environmental components 860 may include, for example, illumination sensor components (e.g., photometer), temperature sensor components (e.g., one or more thermometer that detect ambient temperature), humidity sensor components, pressure sensor components (e.g., barometer), acoustic sensor components (e.g., one or more microphones that detect background noise), proximity sensor components (e.g., infrared sensors that detect nearby objects), gas sensors (e.g., gas detection sensors to detection concentrations of hazardous gases for safety or to measure pollutants in the atmosphere), or other components that may provide indications, measurements, or signals corresponding to a surrounding physical environment. The position components 862 may include location sensor components (e.g., a Global Position System (GPS) receiver component), altitude sensor components (e.g., altimeters or barometers that detect air pressure from which altitude may be derived), orientation sensor components (e.g., magnetometers), and the like).

	As per claims 7 and 14, Wang discloses:
	The method, system and computer program product of claims 6 and 13, further comprising: in response to receiving data from the plurality of mobile sensors by the robot, instructing, by the one or more processors, the robot to identify a context of the particular surrounding, and types of activity to be performed (Wang; p. 0049 - Additionally, and/or alternatively, the emotional assignment module 222 may reference the configuration preferences 240 to assign a particular emotion to the emotional chatbot 220. In one embodiment, the configuration preferences 240 include one or more predetermined conditions which, when satisfied, cause the emotional assignment module 222 to assign a particular emotion as the chatbot emotion 236. For example, a predetermined condition may state that, when the weather and/or forecast indicates rain (context) (obtained via the communication interface(s) 206), that the emotional assignment is to select the emotion of “sad” as the chatbot emotion 236 (chatbot responses as “sad” are types of activities to be performed)… In this manner, the configuration preferences 240 affect the type of emotion assigned to the emotional chatbot 220); in response to receiving the context of the particular surrounding, and the types of activity to be performed, instructing, by the one or more processors, the robot to select skills and persona to perform similar spoken content and to perform activities in the particular surrounding (Wang; p. 0049 - Additionally, and/or alternatively, the emotional assignment module 222 may reference the configuration preferences 240 to assign a particular emotion to the emotional chatbot 220. In one embodiment, the configuration preferences 240 include one or more predetermined conditions which, when satisfied, cause the emotional assignment module 222 to assign a particular emotion as the chatbot emotion 236. For example, a predetermined condition may state that, when the weather and/or forecast indicates rain (context) (obtained via the communication interface(s) 206), that the emotional assignment is to select the emotion of “sad” as the chatbot emotion 236 (chatbot responses as “sad” are types of activities to be performed)… In this manner, the configuration preferences 240 affect the type of emotion assigned to the emotional chatbot 220); and instructing, by the one or more processors, the robot to generate a speech using the corpus for a selected persona in the context of the particular surrounding (Wang; p. 0050 -  The response ranking module 224 is configured to rank, and/or re-rank, the response(s) 238 to the user query 230, where the response(s) are determined by the emotional intelligence determination server 106. In one embodiment, the response ranking module 224 is configured to initially rank the response(s) 238 according to the relevancy of the response when compared with the user query 230. Additionally, and/or alternatively, the response(s) 238 are already associated with a determined rank when the client device 104 receives such response(s) 238 from the emotional intelligence determination server 106).

	As per claim 20, the claim contains language similar to a combination of claims 6 and 7. Thus the claim is rejected similarly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Dharne (US PG Pub 20190251964) discloses managing a user machine dialogue. Sensor data is received at a device, including an utterance representing a speech of a user engaged in a dialogue with the device. The speech of the user is determined based on the utterance and a response to the user is searched by a local dialogue manager residing on the device against a sub-dialogue tree stored on the device. The response, if identified from the sub-dialogue tree, is rendered to the user in response to the speech. A request is sent to a server for the response, if the response is not available in the sub-dialogue tree (Dharne; Abstract).
Takano (US PG Pub 20200218781) discloses examining communication data of a first human user to return one or more sentiment attribute of the communication data; processing the communication data to return sentiment neutral adapted communication data, the processing being in dependence on the one or more sentiment attribute; presenting to a second human user a sentiment neutral adapted communication, the sentiment neutral adapted communication being based on the sentiment neutral adapted communication data; augmenting second communication data to return adapted second communication data, the augmenting being in dependence of the one or more sentiment attribute; and presenting to the first human user an adapted second communication, the adapted second communication being based on the adapted second communication data (Takano; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658